290 S.E.2d 797 (1982)
In the Matter of Richard TAYLOR.
No. 8112DC701.
Court of Appeals of North Carolina.
May 4, 1982.
Atty. Gen. Rufus L. Edmisten, Raleigh, by Asst. Atty. Gen. Grayson G. Kelley, Raleigh, for the State.
Asst. Public Defender Staples Hughes, Fayetteville, for respondent-appellant.
WEBB, Judge.
We hold the respondent's appeal is premature and order that it be dismissed.
G.S. 7A-666 provides:
"Upon motion of a proper party as defined in G.S. 7A-667, review of any final order of the court in a juvenile matter under this Article shall be before the Court of Appeals. Notice of appeal shall be given in open court at the time of the hearing or in writing within 10 days after entry of the order. However, if no disposition is made within 60 days after entry of the order, written notice of appeal may be given within 70 days after such entry. A final order shall include:
(1) Any order finding absence of jurisdiction;
(2) Any order which in effect determines the action and prevents a judgment from which appeal might be taken;
(3) Any order of disposition after an adjudication that a juvenile is delinquent, undisciplined, abused, neglected, or dependent; or
(4) Any order modifying custodial rights."
We believe that under this section of the statute an adjudication of delinquency is not a final order. No appeal may be taken from such order unless no disposition is made within 60 days of the adjudication of delinquency. In the instant case the respondent is attempting to appeal from an adjudication of delinquency eight days after *798 the adjudication when no disposition has been made. This he cannot do.
Appeal dismissed.
VAUGHN and HILL, JJ., concur.